Citation Nr: 0830859	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is eligible for educational assistance 
benefits under Chapter 30, Title 38, United States Code 
(Montgomery G.I. Bill benefits).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty military service from October 
1996 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran testified before an 
employee of the VA RO in Los Angeles, California, in July 
2007; a transcript of that hearing is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant indicated a desire for a hearing before a Board 
member at a local VA office on her VA Form 9, received 
January 2007.  The record reflects that, in July 2007, she 
testified before an employee of the VA RO in Los Angeles, 
California.  There is no indication that she has withdrawn 
her request for a hearing before a Board member.  As such 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the veteran for a Travel Board hearing 
at her local RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing per her request.  Please note that 
the veteran resides in Whittier, 
California.  Therefore, she should be 
scheduled for a hearing in her own 
jurisdiction, and not in Muskogee, 
Oklahoma.  Appropriate notification should 
be given to the appellant and her 
representative, if any, and such 
notification should be documented and 
associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




